NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                 IRA LEE JACKSON,
                   Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2016-2253
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:15-cv-01382-EDK, Judge Elaine Kaplan.
                 ______________________

              Decided: November 3, 2016
               ______________________

   IRA LEE JACKSON, New Burgh, NY, pro se.

    KARA WESTERCAMP, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for defendant-appellee. Also represented
by BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR.,
STEVEN J. GILLINGHAM.
                ______________________

Before LOURIE, O’MALLEY, and TARANTO, Circuit Judges.
2                                           JACKSON   v. US



PER CURIAM.
    Ira Lee Jackson (“Jackson”) appeals from the decision
of the United States Court of Federal Claims (the “Claims
Court”) denying his untimely motion to amend his com-
plaint under Rule 15(a) and his motion for reconsideration
under Rule 59(a) of the Rules of the United States Court
of Federal Claims (“RCFC”). Jackson v. United States,
No. 15-1382C, ECF No. 18 (Fed. Cl. May 9, 2016). Be-
cause the Claims Court did not err in dismissing Jack-
son’s complaint, in denying his motion to amend, and in
denying his motion for reconsideration, we affirm.
                      BACKGROUND
    Mr. Jackson enlisted in the New York Army National
Guard on April 12, 1984 and was released from active
duty on September 15, 1984 and discharged from the New
York National Guard and Army Reserve “Under Honora-
ble Conditions” on December 1, 1989. Jackson v. United
States, No. 15-1382C, 2016 WL 2841298, at *1 (Fed. Cl.
May 9, 2016) (“Order”). On November 16, 2015, Jackson
sued the United States in the Claims Court, alleging:
(1) unlawful discharge and a request for back pay;
(2) military disability retirement and a correction of his
military records; (3) breach of contract; (4) civil rights
violations; and (5) punitive damages based on defamation
of character, libel, and slander. Order at *2. On Febru-
ary 16, 2016, the government moved to dismiss the com-
plaint for lack of subject matter jurisdiction.

    On March 2, 2016, Jackson attempted to submit an
addendum to his complaint pursuant to “Local Rule 4,”
but the Claims Court returned it to Jackson, as unfiled,
because the local rules cited are not applicable to the
Claims Court, and directed him to RCFC 15(a)(2) for
amending his complaint. Jackson v. United States, No.
15-1382C, ECF No. 9 (Fed. Cl. March 2, 2016). On April
14, 2016, the Claims Court entered an order indicating
that it had received a motion from Jackson entitled “Mo-
JACKSON   v. US                                           3



tion Pursuant to 62[:] Proceeding of Stay of Complaint,”
which it would treat as Jackson’s responsive motion
because it contained objections to the government’s mo-
tion to dismiss. Jackson v. United States, No. 15-1382C,
ECF No. 10 (Fed. Cl. April 14, 2016).

     On May 9, 2016, the Claims Court granted the gov-
ernment’s motion to dismiss Jackson’s complaint on the
grounds that: (1) Jackson’s claim for unlawful discharge
and request for back pay was time-barred by the statute
of limitations; (2) his claim for disability retirement pay
had not yet accrued because he failed to exhaust his
administrative remedies; (3) the court lacked jurisdiction
to grant equitable relief to correct his military records;
and (4) the court lacked jurisdiction over his civil rights
and tort claims. Order at *2–3.
    On May 26, 2016, Jackson filed an untimely motion to
amend his complaint, which the Claims Court treated as
a motion to amend the complaint under RCFC 15(a) and
for reconsideration under RCFC 59(a). Jackson v. United
States, No. 15-1382C, ECF No. 17 (Fed. Cl. May 26, 2016).
The Claims Court denied the motion to amend because
Jackson proposed no specific amendments that would cure
the deficiencies and, moreover, any amendment would be
futile because the claims were either outside the court’s
jurisdiction or time-barred. Jackson, ECF No. 18, at 2.
The Claims Court denied the motion for reconsideration
because Jackson did not “present an intervening change
in controlling law, the availability of previously unavaila-
ble evidence, or an argument that reconsideration i[s]
necessary to prevent a manifest injustice.” Id.
   Jackson appealed to this court. We have jurisdiction
under 28 U.S.C. § 1295(a)(3).
                       DISCUSSION
   We review for an abuse of discretion both the Claims
Court’s decision on a motion to amend a complaint, Cen-
4                                              JACKSON   v. US



cast Servs., L.P. v. United States, 729 F.3d 1352, 1365
(Fed. Cir. 2013), and its denial of a motion for reconsider-
ation, Watson v. United States, 281 F. App’x 970, 971
(Fed. Cir. 2008).
    On appeal, Jackson alleges that the Claims Court
should have granted a “motion for redact” before dismiss-
ing the complaint, indicating that the government repre-
sentatives “had diff[e]rence of opinion [regarding]
reversal.” Appellant’s Br. 1 (item 2). Jackson also alleges
that the Claims Court failed to consider “all elements of
wrong under . . . Regular Army Regulation 635-200 para.
16-9a, or b. See AR 27-10 June 6, 1995.” Id. (item 4).
Jackson alleges that the Claims Court was biased in
denying his motion to amend the complaint and to stay
the proceedings. Id. (item 5).
    The government responds that Jackson provided no
facts or evidence to substantiate his allegation of bias and
that he proposed no specific amendments that would cure
the deficiencies identified by the Claims Court. Appellee’s
Br. 6. The government also argues that even if he had
proposed such amendments, any amendments would be
futile, as the Claims Court correctly held. Id. at 8. Final-
ly, the government contends that Jackson presented no
further facts, or identified any mistake of fact, which
could confer jurisdiction upon the Claims Court. Id. at 6.
    We agree with the government that the Claims Court
properly dismissed Jackson’s complaint, properly denied
his motion to amend the complaint, and properly denied
his motion for reconsideration.
    The Claims Court correctly concluded that Jackson’s
claim for unlawful discharge and back pay is time-barred.
Order at *3. The Military Pay Act, 37 U.S.C. § 204,
“provides for suit in [the Claims Court] when the military,
in violation of the Constitution, a statute, or a regulation,
has denied military pay.” Antonellis v. United States, 723
F.3d 1328, 1331 (Fed. Cir. 2013) (quoting Dysart v. United
JACKSON   v. US                                            5



States, 369 F.3d 1303, 1315 (Fed. Cir. 2004)). However,
the Claims Court’s jurisdiction under the Military Pay Act
is subject to the six-year statute of limitations set forth in
28 U.S.C. § 2501, which accrues when the party is dis-
charged from active duty. Martinez v. United States, 333
F.3d 1295, 1303 (Fed. Cir. 2003) (en banc). Jackson’s
claim for unlawful discharge from the armed services first
accrued when he was discharged from active duty in 1984;
thus, his claim for unlawful discharge and back pay
became time-barred under the six-year statute of limita-
tions in 1990. Because the Claims Court lacked jurisdic-
tion over Jackson’s claim for back pay due to the time bar,
it also correctly concluded that it lacked jurisdiction over
his claim for correction of his military records. Order at
*3. The Claims Court may order a correction of military
records only if it is “incident of and collateral to” a money
judgment. 28 U.S.C. § 1491(a)(2); see also James v. Cal-
dera, 159 F.3d 573, 580 (Fed. Cir. 1998).
    The Claims Court also correctly concluded that it
lacks jurisdiction to review Jackson’s claims for punitive
damages based on defamation of character, libel, and
slander. Order at *3. The Claims Court is a court of
limited jurisdiction. Brown v. United States, 105 F.3d
621, 623 (Fed. Cir. 1997). The Tucker Act, 28 U.S.C.
§ 1491, limits the jurisdiction of the Claims Court to
claims for money damages against the United States
based on sources of substantive law that “can fairly be
interpreted as mandating compensation by the Federal
Government.” United States v. Navajo Nation, 556 U.S.
287, 290 (2009) (internal quotation marks omitted). In
order for the Claims Court to have jurisdiction under the
Tucker Act, “a plaintiff must identify a separate source of
substantive law that creates the right to money damages.”
Fisher v. United States, 402 F.3d 1167, 1172 (Fed. Cir.
2005). However, it is well settled that the Claims Court
lacks jurisdiction over tort claims, Shearin v. United
States, 992 F.2d 1195, 1197 (Fed. Cir. 1993), and claims
6                                             JACKSON   v. US



for punitive damages, Garner v. United States, 230 Ct. Cl.
941, 943 (1982). Thus, Jackson’s claim for punitive dam-
ages based on defamation of character, libel, and slander
is outside of the Claim’s Court’s jurisdiction.
    The Claims Court also correctly held that it lacks ju-
risdiction over Jackson’s breach of contract claim, Order
at *3, because military pay is governed by statute and not
by common law rules concerning private contracts.
Schism v. United States, 316 F.3d 1259, 1272 (Fed. Cir.
2002) (en banc) (citing Bell v. United States, 366 U.S. 393,
401 (1961)).
    Finally, the Claims Court correctly determined that it
lacks jurisdiction over Jackson’s claim for disability
retirement pay. Order at *3–4. Under 10 U.S.C. § 1201,
such claims “do not accrue until the appropriate board
either finally denies [the] claim or refuses to hear it.”
Real v. United States, 906 F.2d 1557, 1560 (Fed. Cir.
1990). Jackson has not exhausted his administrative
remedies because the proper board has not yet acted or
declined to act on a claim for disability retirement pay.
Thus, the Claims Court lacks jurisdiction over that claim.
    In light of the foregoing, the Claims Court correctly
dismissed Jackson’s motion to amend the complaint.
Jackson proposed no specific amendments that would cure
the afore-mentioned deficiencies. Furthermore, because
the claims were either outside the Claims Court’s jurisdic-
tion or time-barred, any amendments would have been
futile. The Claims Court also properly dismissed Jack-
son’s motion for reconsideration. On that motion, Jackson
bore the burden of “show[ing] exceptional circumstances
justifying relief based on a manifest error of law or mis-
take of fact.” Kaplan v. United States, 115 Fed. Cl. 491,
493 (2014) (quoting Stueve Bros/ Farms, LLC v. United
States, 107 Fed. Cl. 469, 474 (2012)) (internal quotation
marks omitted). Jackson failed to meet this burden
because he pointed to no “intervening change in control-
JACKSON   v. US                                          7



ling law; . . . availability of previously unavailable evi-
dence; or . . . the necessity of [reconsideration for] pre-
venting manifest injustice.” Id. (citations omitted).
     We have considered Jackson’s remaining arguments
and conclude that they are without merit. For the forego-
ing reasons, the decisions of the Claims Court dismissing
Jackson’s complaint, denying his motion to amend the
complaint, and denying his motion for reconsideration are
affirmed.
                      AFFIRMED
                          COSTS
   No costs.